           Case 3:21-cr-00518-RBM Document 19 Filed 04/12/21 PageID.43 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of l


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                      (For Offenses Committed On or After November 1, 1987)


                 Jose Ismanuel Ramirez-Huerta                                Case Number: 21cr518-RBM

                                                                             Matthew A. Johnson
                                                                             Defendant's Attorney


REGISTRATION NO. 28686509
                                                                                                                          N
THE DEFENDANT:                                                                                 J::1»

 0 pleaded guilty to count(s) 1 of the Superseding Information
 □ was found guilty to count(s)
                                                                                               �                          ..
                                                                                               U'f   ri
   after a plea of not guilty.                                                                       )I,,
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(l)                      IMPROPER ENTRY by an Alien (Misdemeanor)                                    1

 D The defendant has been found not guilty on count(s)                   -------------------
      Count(s) ------------------ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                             □   __________ days

 0 Assessment: $10 WAIVED 0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative, _________ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                               FILED
                                        CLERK, U.S. rnsr.:m;rcouRT
                                     SOUTHERN O!STRfC�.i..CAUFORNIA
                                    BY               -:...\!-�� OEP TY

Clerk's Office Copy                                                                                                      21CR518-AJB
